Citation Nr: 0209291	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  94-48 384	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Whether disability resulting from injury sustained on June 
28, 1993, is the result of the veteran's willful misconduct 
for the purposes of entitlement to non-service-connected 
pension benefits.


REPRESENTATION

Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  This appeal arises from an August 1994 administrative 
decision of the Department of Veterans Affairs (VA), New 
Orleans, Louisiana, regional office (RO).  That decision held 
that the injuries sustained by the veteran on June 28, 1993, 
were the result of his own willful misconduct and that 
therefore he was not entitled to non-service-connected 
pension benefits based on those injuries.

In a January 1997 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's appeal of the August 1994 
decision.  In an October 1998 order, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") vacated the Board's decision and 
remanded the case for readjudication.

In June 1999, the Board remanded the case for additional 
development.  The RO continued the prior denial in remand.

In October 2000, the Board denied the veteran's appeal.  He 
appealed the October 2000 Board decision to the Court which, 
in a July 2001 order, granted the Secretary's unopposed 
motion to vacate the Board's decision and remand the matter 
for consideration of the case in light of the Veterans Claims 
Assistance Act of 2000 (VCAA) which had been enacted in 
November 2000.  U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 1991 & Supp. 2001).

With regard to the VCAA, the Board notes that this law 
clarified the obligations of VA with respect to the duty to 
assist claimants.  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet final as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); see Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, No. 00-7075, slip op. at 18-20 (Fed.Cir. Apr. 24, 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board finds that with respect to this claim all possible 
development has been conducted.  See Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (noting that the VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims).  A signed, "true and correct" copy of 
the June 1993 police report has been obtained.  The veteran 
has been notified of the laws relevant to his appeal and of 
the reasons for the RO's decisions in the statement of the 
case and supplemental statements of the case.  The veteran 
has been notified several times during the course of this 
lengthy appeal of his right to submit additional evidence and 
argument in support of his appeal, and he has not submitted 
any additional evidence in this regard.  There is no further 
evidence that VA can obtain in this case, and no further 
notice to be given to the appellant.  Accordingly, the Board 
concludes that the appellant will not be prejudiced by the 
Board's review of his claim on appeal because all due process 
and duty to assist requirements have been met.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); see Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).



FINDING OF FACT

1.  The veteran was intoxicated from drinking alcohol on the 
night of June 28, 1993.

2.  Disability resulting from an injury sustained in an 
incident which occurred on June 28, 1993, was proximately and 
immediately due to the veteran's intoxication from the 
drinking of alcohol which caused police to restrain him on 
that night.


CONCLUSION OF LAW

Disability resulting from the injury sustained by the veteran 
on June 28, 1993, was the result of willful misconduct for VA 
pension purposes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.1(n), 3.301(b), (c)(2) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background.

An investigation report from the Monroe Police Department 
reflects that on June 28, 1993, at 10:49 PM ("2249"), 
officers were dispatched to a Days Inn motel in reference to 
a disorderly person.  Upon arrival, the officers spoke to 
C.C., who stated that the veteran was going around the motel 
knocking on doors and that he was drunk.  Officers then spoke 
with security guard, A.W., who stated that he saw the veteran 
knock on a door and that, when he told the veteran he needed 
to go to bed, the veteran answered with an obscenity and 
started yelling and screaming.  A.W. stated that, moments 
later, the veteran sat his beer down and walked into his 
room.  Officers then spoke with the veteran who appeared to 
be intoxicated.  They asked the veteran about the incident 
and the veteran stated, "that's my word against yours" and 
told the officers he had been in his room all night.  
Officers then went to place the veteran under arrest, at 
which time they grabbed his arms and the veteran jumped up, 
trying to resist, and the officers "took him to the floor."  
After he was cuffed, the veteran stated that he could not 
move.  He was transported to the police department where he 
stated that he could not walk.  He refused to stand, so the 
officers took him to E.A. Conway Memorial Hospital ("E.A. 
Conway") where he was treated by Dr. R. who stated that he 
did not know why the veteran could not walk.  The veteran 
kept stating that someone put something in his drink.  Every 
time he moved or someone touched him, he yelled as if in 
pain.  Officers noted a mark on his head "as if he had got a 
skint (sic) up earlier."  He was transferred to Louisiana 
State University Medical Center (LSU) for further 
observation.  After an officer told the veteran he was going 
to be issued a summons for disturbing the peace by drunk and 
disorderly conduct, he did not yell anymore when he was 
touched or when he moved.

Medical records from E.A. Conway Memorial Hospital show that 
the veteran was admitted there on June 29, 1993, at 12:41 AM 
(00:41).  The chief complaint was tingling in the arms in the 
custody of the Monroe Police Department.  He was seen by Dr. 
R. whose report reflects that the veteran was arrested for 
being drunk and disorderly and banging on doors at a motel 
and then had an argument with the police and was brought to 
the ground -- cuffed -- and then told the police he could not 
move.  On physical examination, the veteran was oriented.  He 
had an abrasion on his left forehead prior to police arrival.  
Examination of the extremities was negative.  Sensation was 
intact to pinprick and touch.  The impression was 
quadriparesis, and the veteran was referred for x-rays and to 
the orthopedics department for a consultation.  On the x-ray 
report of the cervical and thoracic spine, "ETOH abuse" was 
noted under diagnosis and pertinent clinical information.  
The x-ray report notes an examination time of 2:10 AM on June 
29, 1993.

The consultant's report reflects that the veteran was 
drinking and got in a fight with police after which he could 
not move.  The doctor noted on examination that the veteran 
was found to be intoxicated but coherent.  The doctor noted 
that X-rays of the cervical and thoracic spine and a CT 
(computed tomography) scan of the head were all normal.  The 
reports of these studies are in the claims file.  After 
examination and review of the x-rays, the doctor's impression 
was rule out spinal cord contusion.  The plan included 
transferring the veteran to LSU for MRI (magnetic resonance 
imaging) of the spine and evaluation.  The consultant's 
report reflects that the veteran was seen and examined at 4 
AM on June 29, 1993.

Medical records, including a discharge summary from LSU, show 
that the veteran was admitted there on June 29, 1993, and 
discharged on July 9, 1993.  It was noted that the veteran 
was transferred from E.A. Conway for neurosurgical evaluation 
of bilateral upper extremity hemiparesis.  The veteran had 
presented to Conway with quadriparesis after being brought in 
by police.  The veteran stated that he was drinking and was 
trying to enter his apartment and was then apprehended by 
police and restrained at the apartment.  He stated that he 
lost consciousness in the struggle and did not know how he 
was injured.  The veteran stated that he drank three quarts 
of beer per day.  The MRI was normal, with no signs of 
fractures, but showed minor areas of contusion of the 
cervical area.  The cervical spine was within normal limits 
and flexion/extension views were within normal limits.  The 
discharge diagnosis was spinal cord contusion with bilateral 
upper extremity paresis.  The veteran was discharged with a 
one month's supply of pain medication and instructions to 
follow up in neurosurgery clinic if symptoms became worse or 
follow up within a two-month period.

A September 1993 letter from T.O., M.D., shows that the 
veteran was admitted on July 9, 1993, to Summit Institute for 
strengthening and rehabilitation.  The doctor noted that the 
veteran had become quadriparetic after a fall that resulted 
in significant weakness of both the upper and lower 
extremities stemming from a spinal cord contusion.  Progress 
notes dated from July 10, 1993, to August 24, 1993, are in 
the claims file.  In one of these, dated July 20, 1993, Dr. 
R. S.-S. noted that thiamin was being discontinued today 
"which was started when he came in as a drinker."  The 
doctor further noted, "He has, of course, had no consumption 
while in the hospital."  On another progress note, dated 
July 29, 1993, it was noted that the veteran now stated that 
his injuries were related to assault by billy clubs and 
handcuffs from the police.

On a December 1993 VA General Medical examination report, the 
examiner noted that the veteran stated that he had been in 
good health until June 1993, at which time, as the result of 
a beating, he suffered damage to his spinal cord.  His 
complaints were all associated with the results of injury to 
the spinal cord.  The findings on examination were 
essentially negative, and the examiner did not render a 
diagnosis but deferred to the report of the neurologic 
examination.

On the same day, a VA Spine or neurologic examination was 
conducted.  The examiner noted that the veteran stated he had 
become quadriplegic after drinking heavily and possibly 
falling down.  He stated he did not remember what occurred 
during the event.  He stated that when he was first picked 
up, he was taken to jail, where they thought he was drunk but 
he stated he was sick.  On examination, the diagnosis was 
traumatic myelopathy cervical cord in the mid to lower 
cervical level with long tract signs in the upper and lower 
extremities, marked discomfort in the neck requiring the 
veteran to wear a neck brace with some lower motor neuron 
signs, atrophy of the right biceps in the right upper 
extremity and with dysesthesias in both upper extremities 
apparently related to the cervical root pathology.

In April 1994, the RO received VA Form 21-4176, Report of 
Accidental Injury In Support of Claim for Compensation or 
Pension, from the veteran in which he stated that he was 
beaten by officers of the Monroe Police Department and his 
spinal cord was injured.  In May 1994, the RO received 
another copy of this form, essentially alleging the same 
thing.

In June 1994, the RO received a statement from the veteran's 
sister alleging that the veteran deserved to receive benefits 
and stating that the veteran was still under a doctor's care.  
Documents were also received from the Social Security 
Administration indicating that that agency had denied the 
veteran's claim for disability benefits.

A July 1994 letter from A. N., M.D., to the Social Security 
Administration states that the veteran was hospitalized in 
June 1993 for a spinal cord contusion causing bilateral upper 
extremity paresis.  It was noted that the veteran underwent a 
decompressive cervical laminectomy from C3-C7 in January 1994 
and that the surgical procedure prevented his condition from 
worsening but did nothing to repair the damage already 
suffered.  Dr. N. stated that, due to the nature of the 
veteran's disease, it was not likely he would ever improve or 
be able to engage in gainful employment.

In his November 1994 substantive appeal, the veteran 
contended that he was not drunk on the day he was arrested 
but that he was sick.  He had been knocking on doors at the 
motel where he lived seeking help because he did not feel 
well.  The veteran stated that when he did not move the way 
the officers wanted, he was attacked.  He indicated that he 
told some doctors at first that he had fallen because he did 
not have counsel at that time and was not sure about the 
reaction if he were to say he had been attacked by police.  
He also disagreed with a statement in the VA examination 
report that he drank three quarts of beer a day.

At a November 1994 VA hearing, the veteran testified that he 
did not resist the police when they came to his apartment or 
to the motel.  (The veteran clarified at the hearing that he 
was living in the motel.).  He stated that the police thought 
he was drunk but that he was sick.  He stated he was feeling 
faint and light-headed.  He stated that he was charged with 
resisting arrest and disturbing the peace.  He stated that he 
filed a lawsuit in September 1993 based on the violation of 
his civil rights.  The veteran stated that he did not wish 
for VA to delay his claim pending the outcome of the civil 
litigation he was involved in.  The hearing officer informed 
him that should the VA decision be unfavorable to him, he 
could reopen his claim with evidence that the civil lawsuit 
was decided in his favor.

A January 1995 decision of an Administrative Law Judge 
granted the veteran's claim for Social Security benefits, 
noting that the period of disability began on June 28, 1993 
because of an injury to the spine.

In June 1995, the RO received a statement from the veteran 
noting that he could not talk about what did or did not 
happen because the "police stuff" was still in litigation.  
Another statement from the veteran was received in June 1995 
in which he alleged that the police did not cause his 
injuries by taking him to the ground but rather by beating 
him with flashlights.  He stated that he felt what the police 
did or did not do and what the veteran did or did not do 
should be left in the United States District Court.

In November 1995, the RO received a statement from the 
veteran in which he argued that there was no evidence that he 
was intoxicated at the time he was injured.  He stated that 
the police violated his constitutional rights by entering his 
place without a warrant.

An order, dated March 12, 1996, of the Monroe City Court, 
reflects that the prosecution of the veteran for disturbing 
the peace was quashed and dismissed with prejudice.

In May 1996, the RO received statements from the veteran in 
which he indicated that he thought that, after he sent a copy 
of the judge's ruling, that his claim would be granted.  He 
stated that he did nothing wrong.

In July 1997, the RO received a letter from the veteran in 
which he alleged, "Since all charges was unfounded the 
officers made, the court dismissed them."  He stated he did 
not understand how the VA could use the police report as a 
basis for denial.  He then added that, 

Although the police dep[ar]t[ment] wasn't 
found[] to be at f[a]ult by a 6 person 
federal jury, we say they are.  We 
believe the jury was unreal.  I was in 
their care when I became disabled.  How 
can a police enter a person's house, 
without a warrant, and arrest him for 
disturbing the peace.  They saw me do 
nothing, even they said so in court.  I 
was alone in my own apartment watching 
TV. . . .  We feel our rights were 
violated.

The RO received several other statements from the veteran in 
1997 arguing that his claim for VA pension should be granted 
because all the charges against him were dropped.

In vacating the Board's January 1997 decision and remanding 
the matter to the Board in October 1998, the Court stated 
that the Board's decision rested solely on an unsigned police 
report, the source of which was unknown, and that it was from 
this report that the observations of the two witnesses were 
gleaned, noting that no statements of witnesses were part of 
the record.  The Court stated that the Board provided no 
explanation of why the unsigned and apparently incomplete 
police report was credible, particularly in light of the 
absence of resisting arrest charges against the appellant, 
which, if true, could form the basis of willful misconduct.  
The Court noted that the charges against the veteran for 
disturbing the peace were dismissed with prejudice, thereby 
removing further evidence of misconduct.  The Court held that 
the Board's reasons or bases for its conclusion were 
insufficient and inadequate, and therefore the Court remanded 
the matter to the Board for readjudication.

Pursuant to the Court's remand order, the Board directed the 
RO to attempt to further develop the record.  The RO 
contacted the Monroe City Court, and requested the complete 
file pertaining to the prosecution of the veteran for 
disturbing the peace, which resulted in an order that the 
case was quashed and dismissed with prejudice on March 12, 
1996.  The court responded that copies of court records would 
only be provided at a cost of $0.05 per page.  The RO noted 
in a July 2000 supplemental statement of the case that VA was 
precluded from paying for such information.  38 C.F.R. 
§ 3.159(b) (2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001), 
to be codified at 38 C.F.R. § 3.159(c) (2002).  The RO also 
contacted the veteran's former attorney in Boulder, Colorado, 
and requested copies of any of the public records which he 
may have had in his possession pertaining to the veteran's 
prosecution for disturbing the peace.  The attorney responded 
in October 1999 that he would not furnish any such 
information.  The RO also contacted the Monroe Police 
Department and obtained a signed, "true and correct" copy 
of the police report pertaining to the veteran's arrest on 
June 28, 1993, on charges of disturbing the peace.

In November 2001, the Board notified the veteran of his right 
to submit additional evidence and argument in support of his 
appeal.  In April 2002, the Board received a statement from 
the veteran in which he reiterated his contention that, 
because the charges against him of disturbing the peace were 
dismissed, he should be awarded VA pension benefits.  With 
his statement, he submitted a copy of Complaint Report from 
the City of Monroe Police Information System.  The Complaint 
Report showed that officers were dispatched to the Days Inn 
motel on June 28, 1993, in reference to a disorderly person, 
that they placed the veteran under arrest, that he was 
transported to the police department and then to E. A. 
Conway.  The Complaint Report also showed that the veteran 
was arrested in October 1995 for contempt pursuant to a bench 
warrant.

Analysis.

Pension may be awarded to a veteran of a period of war who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 1521(a).  Willful misconduct means 
an act involving conscious wrongdoing or known prohibited 
action.  It involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences.  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury.  38 C.F.R. 
§ 3.1(n).

For the purpose of determining entitlement to 
non-service-connected pension benefits, the definition of 
willful misconduct in section 3.1(n) above applies except as 
modified within paragraphs (c)(1) through (c)(3) of section 
3.301 of VA regulations.  38 C.F.R. § 3.301(c).  Paragraphs 
(c)(1) and (c)(3) are not relevant to this case.  However, 
paragraph (c)(2) provides in pertinent part,

The simple drinking of alcoholic beverage 
is not of itself willful 
misconduct. . . .  If, in the drinking of 
a beverage to enjoy its intoxicating 
effects, intoxication results proximately 
and immediately in disability . . . , the 
disability . . . will be considered the 
result of the person's willful 
misconduct.

38 C.F.R. § 3.301(c)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. 
App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Ohland v. Derwinski, 1 Vet. App. 147, 149 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  In this case, the 
evidence relevant to whether or not the veteran was 
intoxicated on the night of June 28, 1993, consists of the 
police report; the medical reports from E.A. Conway Memorial 
Hospital, from LSU Medical Center, from Summit Institute, and 
from the December 1993 VA Spine examination; and the 
veteran's own statements.

The police report, including its incorporation of the 
statements of the witnesses, C.C. and A.W., shows that the 
veteran was intoxicated.  The reason that the police were 
dispatched to the scene was because of complaints of the 
veteran disturbing the peace by drunk and disorderly conduct.  
Specifically, the veteran was yelling and banging on doors.  
The police report incorporates the statements of two 
witnesses to this effect.  The reports from E. A. Conway 
Memorial Hospital reflect that doctors who examined the 
veteran on arrival at 2:49 and later at 4:00 AM noted that 
the veteran was intoxicated.  The medical records from LSU 
Medical Center show that the veteran stated that he had been 
drinking on the night that he had been apprehended by police.  
The July 20, 1993, Progress Note from Summit Institute 
indicates that the veteran "came in as a drinker" but had 
no consumption while in the hospital.  Finally, the December 
1993 VA Spine examination reflects that he had become 
quadriplegic after drinking heavily and falling down.  All of 
this evidence is probative of a finding that the veteran was 
intoxicated on the night of June 28, 1993, when he sustained 
an injury to his spine.

The only evidence contrary to this evidence consists of 
subsequent statements from the veteran.  His more recent 
accounts of the incident have varied from his initial 
statements that he had been drinking on the night of June 28, 
1993.  In his November 1994 substantive appeal and in 
testimony at the November 1994 VA hearing, he claimed that he 
had not been drinking that night at all but rather he was 
sick and the police mistakenly thought he was drunk.  The 
Board concludes that the veteran's later statements are not 
credible in light of his earlier statements and that the 
earlier statements are credible because they were more 
contemporaneous with the night of June 28th; they were not 
made in conjunction with his claim for VA pension, whereas 
his later statements were made while pursuing an appeal after 
pension had been denied; and they are consistent with all the 
other documentary evidence relevant to the question of his 
intoxication on the night of June 28, 1993.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."), citing State v. Asbury, 415 S.E.2d 891, 895 
(W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. 
Cir. 1993) (testimony was impeached by witness' 
"inconsistent affidavits" and "expressed recognition of 
the difficulties of remembering specific dates of events that 
happened . . . long ago"); Mings v. Department of Justice, 
813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony 
which was inconsistent with prior written statements).

For these reasons, the Board concludes that the veteran's 
later statements that he was not intoxicated on the night of 
June 28, 1993, do not constitute credible evidence.  In so 
concluding, the Board notes that "definitions of credibility 
do not necessarily confine that concept to the narrow peg of 
truthfulness.  It has been termed as 'the quality or power of 
inspiring belief. . . .'  Credibility . . . apprehends the 
over-all evaluation of testimony in the light of its 
rationality or internal consistency and the manner in which 
it hangs together with other evidence."  Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations 
omitted).  In this case, the veteran's later statements that 
he was not intoxicated on the night of June 28, 1993, do not 
hang together in a consistent manner with any of the other 
evidence of record relevant to the issue of his intoxication, 
and therefore, his later statements do not inspire belief.  
Accordingly, the Board finds the later statements not 
credible.

The other evidence of record relevant to whether the veteran 
was intoxicated on June 28, 1993, is credible and worthy of 
more probative weight because it does hang together in a 
consistent manner.  In addition, the Board notes that C.C. 
and A.W., the witnesses whose statements were incorporated 
into the police report, the police officers, and the 
physicians who examined the veteran on the night of June 
28-29th, as well as the physicians who examined the veteran 
later and recorded the history of that night as provided by 
the veteran, have no motive to falsely record that the 
veteran was intoxicated on that night.  Because all of this 
documentary evidence -- produced by such disparate and 
unrelated sources as police, witnesses, doctors, and the 
veteran himself -- hangs together in a consistent manner in 
reflecting that the veteran was intoxicated on the night June 
28, 1993, the Board finds as fact, based on this evidence, 
that the veteran was intoxicated on the night of June 28, 
1993.

The remaining question is whether intoxication resulted 
proximately and immediately in the injury to the spine 
sustained on the June 28, 1993, i.e., whether intoxication 
was the proximate cause of the injury.  38 C.F.R. 
§§ 3.1(n)(3), 3.301(c)(2).  Proximate cause is "[t]hat 
which, in a natural and continuous sequence, unbroken by any 
efficient intervening cause, produces injury, and without 
which the result would not have occurred."  BLACK'S LAW 
DICTIONARY 1103 (5th ed. 1979); see Forshey v. West, 12 Vet. 
App. 71, 73-74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335 (Fed. Cir. 2002).  Proximate cause is "[t]he 
dominant, moving or producing cause.  The efficient cause; 
the one that necessarily sets the other causes in 
operation."  BLACK'S at 1103.

In light of the evidence of record and for the following 
reasons, the Board finds that the veteran's intoxication 
resulted proximately and immediately in, and was the 
proximate cause of, the injury to his spine which he 
sustained on June 28, 1993.  In this regard, it appears that 
the injury to the spine, later diagnosed as spinal cord 
contusion, was sustained when the police officers went to 
place the veteran under arrest, at which time they grabbed 
his arms and the veteran jumped up, trying to resist and the 
officers "took him to the floor."  It was after this and 
after he was cuffed that the veteran stated that he could not 
move.  However, the actions of the police officers in 
restraining the veteran were not the dominant, moving or 
producing cause of the injury; rather, the veteran's 
intoxicated state is the cause that set the other causes in 
operation.  It caused the police officers to be called to the 
scene in the first place, and it produced the veteran's 
erratic behavior, such as jumping up and trying to resist 
arrest, that caused the officers to have to struggle with 
him, thereby resulting in the injury.  Without the veteran's 
intoxication, the resulting injury would not have occurred.

Moreover, the actions of the police officers did not 
constitute an "efficient" intervening cause because their 
actions were "reactions" to the veteran's intoxicated 
behavior.  An efficient cause is "an intervening cause which 
produces results which would not have come to pass except for 
its interposition, and for which, therefore, the person who 
set in motion the original chain of causes is not 
responsible."  BLACK'S at 462.  In this case, the injury 
sustained in the incident which occurred on June 28, 1993, 
was proximately and immediately due to the veteran's 
intoxication from the drinking of alcohol which led to police 
being called to the scene and to police restraining him on 
that night.  Accordingly, the Board concludes that disability 
resulting from the injury sustained by the veteran on June 
28, 1993, is the result of willful misconduct for VA pension 
purposes.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. 
§§ 3.1(n), 3.301(b), (c)(2) (2001).

Concerning this, the Board notes that the dismissal with 
prejudice in March 1996 of the prosecution of the veteran for 
disturbing the peace and the lack of charges against him of 
resisting arrest are irrelevant to whether intoxication was 
the proximate and immediate cause of the injuries he 
sustained on June 28, 1993.  A finding of willful misconduct 
is not predicated on a finding that a veteran was convicted 
of, or even charged with, a crime.  Moreover, in cases 
involving intoxication, the evidence need not show that the 
veteran had engaged in "conscious wrongdoing" or 
"deliberate or intentional wrongdoing", actions included in 
the definition of willful misconduct in section 3.1(n).  
38 C.F.R. § 3.1(n)(1).

This is so because section 3.1(n)'s definitions of willful 
misconduct as "an act involving conscious wrongdoing of 
known prohibited action" or as involving "deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences" apply for 
the purpose of determining entitlement to 
non-service-connected pension benefits "except as modified" 
by paragraph (c)(2) of section 3.301.  38 C.F.R. § 3.301(c) 
(emphasis added).  Paragraph (c)(2) provides a specific 
exception to section's 3.1(n)'s definition of willful 
misconduct as involving "conscious" or "deliberate or 
intentional" wrongdoing in cases involving intoxication -- a 
term which "comprehends a situation where, by reason of 
drinking intoxicants, an individual does not have the normal 
use of his physical or mental faculties" -- because an 
intoxicated individual may engage in wrongdoing that is not 
"conscious" or "deliberate or intentional", as those terms 
are usually understood, because of impairment of his mental 
faculties by the intoxication.  BLACK'S at 738.  In such 
cases, section 3.301(c)(2) provides that, where intoxication 
results proximately and immediately in disability, the 
disability "will be considered" the result of the person's 
willful misconduct.

Although the additional court documents from the Monroe City 
Court may have had some bearing on the incident that occurred 
on June 28, 1993, the veteran has refused to submit the 
copies that he has stated he has in his possession, and VA is 
prohibited from paying to obtain this information.  38 C.F.R. 
§ 3.159(b) (2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001), 
to be codified at 38 C.F.R. § 3.159(c) (2002) (VA shall 
assist a claimant by attempting to obtain records maintained 
by State or local governmental authorities; VA shall not pay 
any fees charged by the custodian for providing such 
evidence).  Moreover, the veteran has indicated, such as in 
his hearing testimony in November 1994, that he filed a 
lawsuit in September 1993 based on the violation of his civil 
rights in the incident of June 28, 1993.  In his February 
1998 Informal Brief, submitted to the Court, he stated that 
the police report in this case was made "by one of the 
officers facing civil charges of police brutality, excessive 
force, unlawful entry, civil rights violations, etc."  It is 
not clear whether his statement in his July 1997 letter to 
the RO that the "police dep[ar]t[ment] wasn't found[] to be 
at f[a]ult by a 6 person federal jury" is a reference to the 
outcome of the civil litigation, if any, or to the 
proceedings before the Monroe City Court regarding the charge 
of disturbing the peace.

In November 1994, the VA hearing officer specifically 
informed the veteran of the importance that evidence 
pertaining to the civil litigation may have on his pension 
claim and offered to defer his decision until the veteran 
could submit evidence regarding the outcome of the civil 
litigation.  However, the veteran declined the offer.  
Moreover, the hearing officer informed the veteran that 
should VA's decision be unfavorable to him, he could reopen 
his claim with evidence that the civil lawsuit was decided in 
his favor.  Obviously, the result of a civil suit which found 
that the officers used excessive force in restraining the 
veteran on June 28, 1993, would be relevant to the issue of 
whether the police officers' actions constituted an efficient 
intervening cause of the veteran's injury.  See Forshey, 12 
Vet. App. at 74 (noting that the definition of proximate 
cause clearly makes the possible existence of an intervening 
cause a relevant inquiry).  As the Board noted in its 
discussion above, the evidence of record presently does not 
show that the police officers' actions constituted an 
efficient intervening cause of the veteran's injury.  
Although the veteran has been notified specifically of the 
importance of evidence pertaining to the civil litigation, if 
any, and although he has been informed several times during 
the course of this lengthy appeal of his right to submit 
additional evidence and argument in support of his appeal, he 
has not submitted any additional evidence in this regard.

Accordingly, the Board has decided the claim on the evidence 
that is of record and, for the reasons or bases articulated 
above, has concluded that the weight of the evidence shows 
that the veteran was intoxicated on June 28, 1993, and 
intoxication resulted proximately and immediately in the 
disability the veteran sustained on June 28, 1993.  Since the 
weight of the evidence for and against the claim is not in 
relative equipoise, the reasonable doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102.



ORDER

Disability resulting from injury sustained on June 28, 1993, 
is the result of the veteran's willful misconduct; 
non-service-connected pension is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

